NOTE: This order is nonprecedential.

United States Court of Appeals for the Federal Circuit
                                        2008-5162

                                   ELISE R. GOLDMAN,
      (individually and as Independent Executrix of the Estate of Morton J. Goldman),

                                                  Plaintiff-Appellant,

                                             v.

                                      UNITED STATES,

                                                  Defendant-Appellee.

Appeal from the United States Court of Federal Claims in 04-CV-123, Judge Lawrence
                                       J. Block.

                                        ON MOTION

                                        ORDER
        The appellant moves without opposition for a 6-day extension of time, until April

21, 2009, to file her response to the court's November 6, 2008 order.

        Upon consideration thereof,

        IT IS ORDERED THAT:

        The motion is granted.

                                                  FOR THE COURT


      APR 1 7 2009
                                                   /s/ Jan Horbaly
            Date                                  Jan Horbaly
                                                  Clerk
                                                                          ustridatir"
cc:     Sallie W. Gladney, Esq.
        Deborah K. Snyder, Esq.                                              APR 1   7   2009
s20
                                                                               JEth tiüttbALY
                                                                                  CLERK